El Juez Asociado Señor Wolf,
emitió la opinión del tri"bnnal.
La Corte de Distrito de Humacao dictó sentencia a favor de la corporación demandante por una suma que exce-día de |1,300 y el caso se encuentra ante esta corte en vir-tud de un recurso de apelación debidamente interpuesto.
En la demanda se alegaba que la demandante era una corporación domiciliada en el Estado de Missouri, teniendo su oficina principal en Kansas City, Mo., mientras que la prueba demostró que dicha corporación estaba domiciliada en el Estado de Kansas.
En la contestación se aceptó la alegación de la demanda y no surgió controversia sobre la capacidad de la deman-dante a este respecto. Houston Packing Co. v. Pagán López & Co., 20 D.P.R. 249; Meunier Fréres v. Amill, 25 D.P.R. 796. Sin embargo, en beneficio de la demandante misma era necesario establecer su propia identidad, lo que creemos logró hacer.
Kansas City, Missouri, se halla en la frontera del Estado .de Missouri, separándola un río del Estado de Kansas. Existe Kansas City, Kansas, que está. separada por uno o varios puentes de Kansas City, Missouri. Las dos ciuda-des tienen muchos intereses comerciales en común. No nos detendremos a investigar si podemos tomar conocimiento judicial de estos hechos porque el error no fue substancial y porque podía considerarse que la demanda quedaba en-mendada aun en apelación, de conformidad con nuestra deci-*821sión en el caso de Valdés v. El Pueblo de Puerto Rico, 31 D.P.R. 223; Dragoni v. U. S. Fire Insurance Co., 36 D.P.R. 469, 483.
El demandado alegaba la incapacidad die la demandante por otros fundamentos, o sea, que siendo una corporación extranjera había tratado de hacer negocios en Puerto Rico sin estar debidamente inscrita en la oficina del Secretario Ejecutivo de Puerto Rico. El pleito se basaba en un giro que había sido aceptado pero que no fue pagado. La defensa se basaba en la falta de causa (consideration), aunque no se trató de probar esta alegación.
Aun en la teoría de que los efectos entregados no tenían valor alguno, no podría sostenerse la supuesta incapacidad. En el presente caso la demandante efectuaba negocios en Puerto Rico meramente con motivo de una venta efectuada desde Kansas. El objeto de la ley no es impedir que se efectúen ventas de los Estados Unidos continentales a Puerto Rico sino impedir que una corporación del extranjero rea-lice negocios en esta isla sin haber sido inscrita.
Además, la ley fija una pena por su infracción, y el libre intercambio entre todas partes de los Estados Unidos im-pediría que un demandado comprara efectos y que luego se negara a pagarlos. Un comprador no puede enriquecerse en esta forma. Esto está indicado en los casos citados pri-meramente en esta opinión.
En el alegato del apelante se indica que la aceptación del giro fue un acto realizado en Puerto Rico. La aceptación del giro no equivalía a efectuar negocios en esta isla y tal contención es marcadamente frívola. El caso de Royal Bank of Canada v. McCormick, 27 D.P.R. 416, es aplicable.
El giro era pagadero a la orden del First national Bank, Kansas City, Missouri. El banco trató de cobrarlo pero no pasó de ser más de un agente de la corporación demandante, que siempre fué la dueña y tenedora de dicho *822giro. Código de Comercio, artículo 480; Ley de Evidencia, artículo 102, párrafos 11 y 13. Como dijo la corte inferior,
“Eespeeto a la propiedad de la obligación, la misma se encuentra actualmente en posesión del librador siendo presunción controvertible ‘que las cosas que obran en poder de una persona son de su pertenencia’ (art. 102 Ley de Evidencia, párrafo 11), y siendo así bay que convenir en que tal posesión equivale a haberse recogido el giro de la tercera persona a cuya orden se espidiera volviendo la propiedad del mismo al propio librador.”
Por tanto, es enteramente errónea la alegación de que era necesario un endoso del banco.
La apelación era frívola, y, por consiguiente, no hallamos que la corte inferior cometiera error al fijar las costas, pero el apelado admite que la corte se equivocó al determinar la suma reclamada en $1,582, en vez de $1,282, y la sentencia debe modificarse en tal sentido, y entonces coivfirmarse.
El Juez Asociado Señor Texidor no intervino.